On Motion to Dismiss.
Howe. J.
The plaintiff moves to dismiss the appeal of S. D. Maxwell, on the grounds first — that it is frivolous, and second — that the appeal bond is not given for a sufficient amount.
The first reason is not a good one for dismissing the appeal, though it may be for giving heavy damages when the case shall be tried on its merits. The second reason is not sustained by the record. So far as we can gather from any thing in the record the amount of the bond is sufficient.
Motion overruled.